Citation Nr: 0714681	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-09 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach 
condition, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a lung condition, 
to include as due to an undiagnosed illness.

6.  Entitlement to an increased disability rating for 
service-connected panic disorder, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1985 to 
March 1986 and from November 1990 to May 1991.  Service in 
Southwest Asia during the Gulf War is evidenced of record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional office in 
Louisville, Kentucky (RO).

Procedural history

In October 2001, the veteran filed a claim of entitlement to 
service connection for various complaints, including 
"shakiness", "numbness", "disoriented", 
"concentrating", "stay tired" and "restless, edgy", 
among numerous others.  
The February 2003 rating decision denied the veteran's 
October 2001 claim.  The veteran disagreed and timely 
appealed.  

In a February 2006 rating decision, the RO granted service 
connection for panic disorder without agoraphobia (previously 
claimed as a nervous condition with poor concentration, 
disorientation, and restlessness to include as due to an 
undiagnosed illness), evaluating the disorder as 20 percent 
disabling.
 
The veteran was scheduled for a video conference hearing 
before a Veterans Law Judge on April 17, 2007 at 1 p.m.  The 
record indicates that the veteran failed to appear.

Clarification of issues on appeal

As was noted above, the veteran filed claims for service 
connection for numerous vague symptoms.  Several of these 
symptoms were accounted for in the grant of service 
connection for a psychiatric disability.  Service connection 
for the remaining claimed symptoms (headaches, a sleep 
disorder, a stomach condition, memory loss and a lung 
condition) was denied, and the veteran subsequently perfected 
an appeal as to those issues, as well as the disability 
rating assigned for the service-connected panic disorder.

Issue not on appeal

The February 2006 RO rating decision granted service 
connection for panic disorder effective May 14, 1991 - the 
day after the veteran was discharged from active duty.  In a 
June 2006 rating decision, the RO found that a clear and 
unmistakable error (CUE) was present in the February 2006 
rating decision's assignment of an effective date of service 
connection.  The RO determined that the correct effective 
date of service connection was October 31, 2001, the date the 
veteran's original claim was received.  Cf. 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).  The RO issued 
an October 2006 Administrative Decision confirming the 
finding of CUE and the assignment of October 31, 2001 as the 
correct effective date of service connection.

To the Board's knowledge, the veteran has not disagreed with 
the revised effective date of service connection.  That 
matter is therefore not in appellate status.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where 
an appealed claim for service connection is granted during 
the pendency of the appeal, a second Notice of Disagreement 
must thereafter be timely filed to initiate appellate review 
of "downstream" issues such as the compensation level 
assigned for the disability or the effective date of service 
connection].

FINDINGS OF FACT

1.  The veteran's active duty service includes duty in 
Southwest Asia during the Gulf War.

2.  The competent medical evidence of record indicates that 
the veteran's claimed headaches, sleep disorder, gastric 
distress, memory loss and breathing problems are related to 
his service-connected panic disorder.

3.  The veteran's panic disorder is manifested by limited 
symptoms of panic attacks every week or two, somatic 
complaints, difficulty with concentration during work, 
euthymic affect without psychosis or any psychotic 
determinant, fully intact cognition and memory, no 
depression, and intact judgment and insight.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

2.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2006).

3.  Entitlement to service connection for a stomach 
condition, to include as due to an undiagnosed illness, is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2006).

4.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

5.  Entitlement to service connection for a lung condition, 
to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

6.  The criteria for a disability rating of 30 percent for 
panic disorder are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9412 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for a number of 
conditions that he claims are due to an undiagnosed illness 
he incurred in connection with his active duty in Southwest 
Asia.  He also seeks an increased rating for his service-
connected psychiatric disorder.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a VCAA letter dated February 2002 
that in order to establish entitlement to service connection, 
the evidence must show three things:

1.  You had an injury in military service or a 
disease that began in or was made worse during 
military service, or that there was an event in 
service which caused injury or disease.  

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.  See February 2002 VCAA letter, 
page 2.

The veteran was informed in two VCAA letters dated 
February 2002 about the types of evidence that would 
support such a claim and that VA would obtain records 
such as records held by Federal agencies, including 
service records and VA medical records, and that VA 
would provide a medical examination if it was deemed 
necessary to substantiate his claim (VA examinations 
were in fact completed in October 2002 and November 
2005).

The veteran was informed that VA would, on the veteran's 
behalf, attempt to obtain relevant records not held by a 
Federal agency, to include employment records and 
private medical records, so long as he provided 
sufficient information to allow VA to obtain them.  


In a May 2006 VCAA letter, the veteran was informed 
that:

If there is any other evidence or information that 
you think will support your claim, please let us 
know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us.

Thus, the veteran was essentially asked to "give us 
everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 
(4) degree of disability; and (5) effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, as it relates to the claim for an increased 
disability rating, (1) veteran status, (2) current existence 
of a disability and a (3) connection between the veteran's 
service and the disability are not at issue because the RO 
granted service connection.  Thus, any lack of notice 
regarding these elements was rendered meaningless.  The Board 
further observes that the veteran was specifically informed 
of elements (4) and (5) in a letter dated March 2007.   
 
With regard to the veteran's claims for entitlement to 
service connection, the issue of veteran status was not at 
issue.  The veteran's claim was denied based on element (2), 
existence of a current disability and (3) a connection 
between the veteran's service and the disability.  As noted, 
the veteran was informed of these crucial elements.  With 
regard to the veteran's claims for entitlement to service 
connection, notice requirements of elements (4) and (5), 
degree of disability and effective date, were rendered moot 
because the RO did not grant service connection.  Thus, any 
failure to adequately inform the veteran of degree of 
disability and an effective date does not prejudice the 
veteran in this claim.  

For those reasons, the Board finds that the veteran has 
received proper notice in accordance with Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained the veteran's service medical records and reports of 
VA medical treatment of the veteran, which will be discussed 
below.  

The veteran was provided with VA examinations in October 2002 
and November 2005.  The reports of the medical examinations 
and reviews reflect that the examiners recorded the veteran's 
past medical history, noted his current complaints, conducted 
appropriate physical and mental examinations and rendered 
appropriate diagnoses and opinions.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf pertaining to the issues addressed in this decision.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As noted in the Introduction, the veteran elected in 
his March 2004 VA Form 9 to present evidence and testimony 
before a Veterans Law Judge at a hearing at the RO.  The 
record shows that he subsequently elected to participate in a 
video hearing, but he failed to appear for the scheduled 
hearing.  He has provided no good cause for his failure to 
appear, and he has not since requested that the hearing be 
rescheduled.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

The Board will therefore proceed to a decision on the merits 
as to the issues on appeal.  



1.  Entitlement to service connection for headaches to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for a sleep disorder to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach condition 
to include as due to an undiagnosed illness.

4.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for a lung condition, 
to include as due to an undiagnosed illness.

Because the issues relating to service connection for 
headaches, a sleep disorder, a stomach condition, memory loss 
and a lung condition involve similar facts and law, the Board 
will address all issues in a single analysis.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - undiagnosed illness

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2006).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran has complained of several disorders he attributes 
to an undiagnosed illness.  Specifically, he complains that 
he suffers from headaches, a sleep disorder, a stomach 
condition, memory loss, and a lung disorder.  

As was discussed in the law and regulation section above, 
38 C.F.R. §  3.317 generally states that when a veteran who 
served in Southwest Asia during the Gulf War period presents 
objective indications of certain disabilities, including 
headaches, sleep disturbances, gastrointestinal signs and 
respiratory problems which are not attributable to a 
medically diagnosed condition, service connection shall be 
presumed.  The veteran contends he is entitled to that 
presumption of service connection.

However, a November 2005 VA medical examiner, after noting 
the veteran's complaints of headaches, breathing 
difficulties, nervousness, gastrointestinal distress and 
memory loss, determined that the veteran's "multiple somatic 
complaints are best explained as part of his panic d/o 
[disorder]."  This recent assessment is congruent with other 
competent medical evidence of record.  For example, in an 
October 2002 VA examination report, the examiner determined 
that the veteran's "chest symptomatology involves a 
constellation of symptoms associated with panic disorder."  

In sum, after a review of the entire record, the Board finds 
that the medical evidence supports a finding that the 
symptoms and conditions the veteran claims somatic symptoms 
which are part and parcel of  his service-connected panic 
disorder.  
The medical evidence does not support a conclusion that these 
symptoms are due to an undiagnosed illness.  Thus, separately 
service connecting them would be inappropriate.  See 38 
C.F.R. § 4.14 (2006) [the evaluation of the same disability 
under various diagnoses is to be avoided]. 

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With regard to the element (1), medical evidence of a current 
disability, the evidence does not include a diagnosis of a 
headache condition, a sleep disorder, a stomach condition, 
memory loss, and a lung disorder.  Rather, as explained 
above, these complaints (to include gastrointestinal 
complaints and reported difficulty breathing) have been 
determined by competent medical evidence to be somatic 
symptoms of the veteran's previously service-connected panic 
disorder.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) [service connection 
may not be granted unless a current disability exists].  As 
noted above, the symptoms the veteran complains of are part 
of his service-connected panic disorder.  Thus, the evidence 
as it pertains to a headache condition, a sleep disorder, a 
stomach condition, memory loss, and a lung disorder does not 
support Hickson element (1), and the claims fail on that 
basis.

To the extent that the veteran himself ascribes his various 
complaints to an undiagnosed illness, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis or cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran are not competent medical evidence and do not 
serve to establish the existence of a current disability. 

For the reasons stated above, the Board finds that service 
connection for headaches, sleep disorder, a stomach 
condition, memory loss and a lung disorder, is not warranted.  
The benefits sought on appeal are accordingly denied.  



6.  Entitlement to an increased disability rating for 
service-connected panic disorder, currently evaluated as 20 
percent disabling.

Relevant law and regulations

The standard of review has been set out above.

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
See 38 C.F.R. § 4.7 (2006).

Assignment of diagnostic code

The veteran's service-connected panic disorder is rated under 
38 C.F.R. § 4.130, Diagnostic Code 9412 [panic disorder 
and/or agoraphobia].  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 9412 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the veteran's case, panic 
disorder.  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more 
appropriate and the veteran has not requested that another 
diagnostic code be used.  In any event, all psychiatric 
disabilities, except eating disorders, are rating using 
identical schedular criteria.  Accordingly, the Board 
concludes that the veteran is appropriately rated under 
Diagnostic Code 9412.

Specific schedular criteria

Under 38 C.F.R. § 4.130, Diagnostic Code 9412 (2006), a 30 
percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran seeks an increased disability rating for his 
service connected panic disorder, currently rated 20 percent 
disabling.  He generally contends that his condition is worse 
than that contemplated by VA.  



Initial matter - the currently assigned 20 percent rating

The VA Schedule for Rating Disabilities includes no 20 
percent disability rating for panic disorder; ratings include 
10 percent and 30 percent.  

The RO assigned a 20 percent rating on the basis that the 
disability is currently 30 percent disabling, but the 
disability pre-existed the veteran's military service and was 
aggravated, not caused by, such military service.  The RO 
deducted 10 percent, finding that such degree of disability 
pre-existed, and therefore was not related, to the veteran's 
service.  Under 38 C.F.R. § 4.22 (2006), "the rating will 
reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time."  

The only relevant evidence of record concerning the pre-
existence of panic disorder was the veteran's statement 
indicating that he was anxious as a child.  The evidence of 
record includes a November 2005 report indicating that the 
veteran was able to participate in high school basketball and 
baseball, that he dated and that he maintained a B average in 
one year of college.  The Board further notes that the 
veteran's entrance physical examination shows that the 
veteran did not exhibit any symptomatology indicating a panic 
disorder.  

The veteran's service medical records do not contain any 
entry indicating complaints of, treatment of or diagnosis of 
mental disorders, including a panic disorder.  Service 
records indicate that the veteran served in Southwest Asia as 
a tank commander.  The veteran indicates that on several 
occasions his tank experienced several near misses by 
friendly fire and that the veteran first felt severe anxiety 
as a result.  There is no indication that he veteran was 
unable to perform his duties under such stressful 
circumstances.  

In short, the evidence indicates that the veteran's 
functioning was apparently normal upon entering active 
service and that panic disorder was not diagnosed before 
service.  Under these circumstances, the Board believes that 
the presumption of soundness on enlistment has not been 
rebutted.  See 38 U.S.C.A. § 1111 (West 2002).   Thus, all of 
the veteran's psychiatric symptomatology should be attributed 
to his military service.   

The Board additionally observes that even if the psychiatric 
disability may be found to pre-exist service (and as 
discussed immediately above the Board does not believe that 
such is the case), there is no medical evidence of record 
which would  illuminate the degree of the anxiety the veteran 
experienced upon entering active duty.  Under § 3.322(a), 
"[I]f the degree of disability at the time of entrance into 
service is not ascertainable in terms of the [rating] 
schedule, no deduction will be made."  Because the degree of 
disability at the time of the veteran's entrance into active 
service is not ascertainable in terms of the rating schedule, 
no deduction should be made for any pre-existing condition.  

Thus, the Board initially finds that the veteran is entitled 
to the full 30 percent disability rating.  To that extent, 
the appeal is allowed.

Discussion

The Board's inquiry now moves to the matter of whether a 
disability rating in excess of 30 percent may be assigned.

As was explained in connection with the Board's disposition 
of the first five issues on appeal, the medical evidence of 
record shows that the veteran's service-connected panic 
disorder is manifested by various somatic complaints.  These 
are being taken into consideration in the Board's evaluation 
of an increased rating. 

The November 2005 VA examination report indicates the veteran 
experiences panic attacks every week or two while driving 
home from work, and occasionally has to pull off the road 
because he feels dizzy.  The veteran stated he had difficulty 
concentrating at work and takes additional time to complete 
his duties.  The veteran is married, has two daughters, has 
friends and participates in hobbies, mainly hunting 
activities.  Although he reported some stress in his 
marriage, it appears as though he is socially functional.  
The examiner noted that the veteran was seen by a 
neuropsychologist in October 2002 who determined that there 
were no significant depression or memory problems.

At the November 2005 examination, the veteran was neatly and 
cleanly dressed, cooperative, his affect was euthymic without 
psychosis or any psychotic determinant, and his memory and 
cognition were fully intact.  The examiner described the 
veteran's concentration and attention as adequate, judgment 
and insight were deemed intact, and no history of suicidal or 
homicidal ideation was noted.  

The examiner assigned a GAF score of 65 which, as noted 
above, indicates some mild symptoms, such as depressed mood 
and mild insomnia or some difficulty in social or 
occupational settings, but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  The 
remaining medical evidence appears to be congruent with the 
recent VA examination report.  

The Board observes that the symptoms reported in the evidence 
are congruent with the criteria of 30 percent disability 
rating under Diagnostic Code 9412.  As noted, a 30 percent 
rating is assigned for occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation, due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  

The veteran's work problems appear to be minor and 
accommodated by his employer, his panic attacks occur less 
than on a weekly basis, he is not depressed or suspicious, 
and he is capable of routine behavior and self-care.  In sum, 
the veteran's symptoms are contained in the criteria for a 30 
percent disability rating.  

The veteran's symptoms do not rise to the level required by a 
50 percent disability rating.  The veteran's symptoms do not 
include flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, and his panic attacks do not occur more 
than once a week.  The veteran was not described as having 
difficulty in understanding complex commands and his memory 
and judgment is unaffected.  The record evidence does not 
indicate that the veteran has difficulty in establishing 
effective work and social relationships.  The evidence 
similarly does not support a finding that the veteran's 
symptoms rise to the even more severe levels required for the 
assignment of 70 percent or 100 percent disability ratings.  

Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating. At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

A 20 percent disability rating was made effective as of the 
date of the veteran's claim, October 31, 2001.  It appears 
from the medical record that the symptomatology of the 
veteran's panic disorder has remained essentially consistent 
over the period since.  In particular, there appears to have 
been no time during which the schedular criteria for a 50, 70 
or 100 percent rating were met or approximated.  Accordingly, 
The Board finds that staged ratings are not appropriate, and 
that the now assigned 30 percent rating should be made 
effective as of the date of service connection, October 31, 
2001.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted only upon a finding that the case presents an 
exceptional or unusual disability that causes marked 
interference with employment or frequent periods of 
hospitalization which renders impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2005).  

The record shows that the veteran has not requested an 
extraschedular rating, and although the Statement of the Case 
(SOC) provided the veteran with 38 C.F.R. § 3.321(b) along 
with the other regulations pertaining to increased ratings, 
the RO did not in fact consider the matter of an 
extraschedular rating.  Under Floyd v. Brown, 9 Vet. App. 88, 
95 (1996), the Board cannot make a determination as to an 
extraschedular evaluation in the first instance.  See also 
VAOPGCPREC 6-96 [finding that the Board may deny 
extraschedular ratings, provided that the RO has fully 
adjudicated the issue and followed appropriate appellate 
procedure]; see also Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].  

Thus, the Board does not have jurisdiction over the matter of 
an extraschedular rating for the veteran's service-connected 
panic disorder.

Conclusion

In sum, based on the evidence of record, the Board finds that 
the symptomatology reported by the veteran and reflected in 
the record is consistent with the assignment of a 30 percent 
rating.  The Board further finds that the RO's deduction of 
10 percent for alleged pre-service psychiatric symptomatology 
pathology is not supported by the evidence of record and 
that, therefore, no deduction should be made for any pre-
existing condition.  Thus, the Board finds that the veteran 
is entitled to the full 30 percent disability rating.  To 
that extent, the appeal is allowed.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for headaches to include as 
due to an undiagnosed illness is denied.

Entitlement to service connection for a sleep disorder to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for a stomach condition to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for memory loss to include 
as due to an undiagnosed illness is denied.

Entitlement to service connection for a lung condition to 
include as due to an undiagnosed illness is denied

Entitlement to an increased disability rating for service-
connected panic disorder, 30 percent, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


